DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “said brake fluid”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites “the indirect stage”, “the direct stage”, “the first control valve”, “the brake pump”, “the first float”, “the pump body”, and “the second floats”.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 28 recites “at least a first and a second braking device.”  This would appear to allow for further (third, fourth ..) braking devices, however, the claim further recites “said at least one second braking device” which seems to lack clear antecedent basis and appears to contemplate additional 
	Claims 30 and 33-34 recite “the brake simulator” or “said brake simulator”.  There is insufficient antecedent basis for this limitation in the claims.
	Claims 31-32 recite “the third float”.  There is insufficient antecedent basis for this limitation in the claims.
	Claim 31 recites “the pressure”.   There is insufficient antecedent basis for this limitation in the claim. 
	Claim 32 recites “the required pressure”.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 35 recites “the diverter device”.  There is insufficient antecedent basis for this limitation in the claim. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (US# 2018/0043873) in view of Reinartz et al (US# 4812793).
	Tanimoto discloses a brake system including; a brake pump 100 provided with a first 162/172 and a second delivery circuit 142 or 350, containing the same brake fluid, at least a first 54FL and a second 54RL braking device, a closed branch (330R and line leading to 330R), disconnected from said 
	Regarding claim 29, the first control valve 320RL is operatively connected to the control unit and is controlled thereby so that, in an automatic operating condition [0109], the pressurized brake fluid in the direct stage of the first delivery circuit is sent to said closed branch, fluidically disconnecting the direct stage from the second braking device.  [0014]
	Regarding claim 30, the first control valve 320RL is operatively connected to the control unit and controlled thereby so that, in a manual operating condition, the pressurized brake fluid in the direct stage 160 of the delivery circuit is sent to said second braking device 54RL, by-passing the braking 
	Regarding claim 31, the automatic hydraulic actuation unit 200 comprises a high-pressure pump 211 ]0092] suitable to pressurize the actuation fluid at a pressure at least double the pressure inside the direct and indirect stages of the first delivery circuit, to actuate the third float.  Note the claim does not specify what pressure is “the pressure inside the direct and indirect stages”.  The pump of Tanimoto is suitable to provide a pressure double the unboosted pressure generated by the stages at least at lower degrees of pedal actuation.
	Regarding claim 34, said braking simulator comprises a storage tank 154 of hydraulic fluid and elastic means 153 to elastically oppose the first actuating stroke of the first float 120/121.
	Regarding claim 36, the first 162/172 and the second 350 delivery circuits are fluidically connected to a pair of first braking devices 54FL/54FR arranged on a first axle of the vehicle and to a pair of second braking devices 54RL/54RRarranged on a second axle of the vehicle, respectively.  Figure 10.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (US# 2018/0043873) and Reinartz et al (US# 4812793) as applied to claim 28 above, and further in view of Zimmermann et al (US# 2020/0406880) or Nimura et al (US# 2016/0121868).
	Tanimoto (US# 2018/0043873) and Reinartz et al (US# 4812793), as applied to claim 28 above, disclose all the limitations of the instant claim with exception to the specific disclosure of the braking simulator being provided with a hydraulic pressure sensor.  Zimmermann et al disclose a similar brake system and further teach a pressure sensor 20 provided to a pedal simulator 3 to inform a controller of brake demand [0072].  Nimura et al also disclose a similar brake system and further teach a pressure .

Allowable Subject Matter
Claims 19-27, 32 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding 19, the following is a statement of reasons for the indication of allowable subject matter:  Tanimoto discloses a brake pump for the braking system of vehicles having a pump body comprising: a first 162/172 and a second delivery circuit 142 or 350 fluidically connectable to at least a first 54FL and a second 54RL braking device, wherein the first delivery circuit comprises an indirect stage 170 fluidically connectable to the first braking device 54FL and a direct stage 160 intercepted by a first control valve 320RL, the pump body having an input connection 181 to a hydraulic actuation circuit 182 traversed by an actuation fluid, wherein the pump body houses a first 121 and a second 122 float, wherein the first float is operatively connectable, in input, to a manual actuation device 52 and said first and second floats are fluidically connected in output respectively to the direct 160 and indirect 170 stages of the first delivery circuit.  Reinartz et al suggest the use of different fluids for the brake circuits and the actuation circuits, however, neither of Tanimoto or Reinartz et al disclose or suggest the additional features: of the pump body housing a third float operatively connected, in input, to the input connection of the hydraulic actuation circuit and, in output, to the second delivery circuit; and the first control valve fluidically connectable alternately to a braking simulator and to said at least one second braking device so as to alternately connect the direct stage to the braking simulator or to said at least one second braking device for the actuation thereof, wherein the second delivery circuit is intercepted by said first control valve so as to actuate the second braking device alternately to the direct stage of the first delivery circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK